J-S39041-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                  Appellee                :
                                          :
            v.                            :
                                          :
SHAKUR GANNAWAY,                          :
                                          :
                  Appellant               :           No. 468 EDA 2015

         Appeal from the PCRA Order entered on January 12, 2015
          in the Court of Common Pleas of Northampton County,
              Criminal Division, No. CP-48-CR-0003741-2002

BEFORE: BOWES, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                           FILED JULY 29, 2015

      Shakur Gannaway (“Gannaway”), pro se, appeals from the Order

dismissing his “Petition for Writ of Error Coram Nobis.”1 We affirm.

      On July 16, 2003, a jury convicted Gannaway of one count each of

possession of a controlled substance with intent to deliver, possession of a

1
  We note that Gannaway’s Petition for Writ of Error Coram Nobis is not
included in the certified record or listed in the docket. See Commonwealth
v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (stating that “the responsibility
rests upon the appellant to ensure that the record certified on appeal is
complete in the sense that it contains all of the materials necessary for the
reviewing court to perform its duty.”). Nevertheless, the Post Conviction
Relief Act (“PCRA”) court stated that Gannaway filed the Petition on
December 10, 2014, and that the Petition would be considered under the
PCRA. Pa.R.Crim.P. 907 Notice, 12/19/14, at 2 (unnumbered); see also 42
Pa.C.S.A. § 9542 (providing that “[t]he action established in this subchapter
shall be the sole means of obtaining collateral relief and encompasses all
other common law and statutory remedies for the same purpose that exists
when this subchapter takes effect, including habeas corpus and coram
nobis.”). Here, the PCRA court properly considered the Petition, which raises
ineffective assistance of counsel claims, under the PCRA.                See
Commonwealth v. Turner, 80 A.3d 754, 770 (Pa. 2013).
J-S39041-15


controlled substance, possession of small amount of marijuana, resisting

arrest, and tampering with or fabricating physical evidence. The trial court

sentenced Gannaway to an aggregate prison term of thirty to sixty months.

This   Court     affirmed    judgment     of     sentence      on     May        14,   2004.

Commonwealth         v.     Gannaway,      855    A.2d   131        (Pa.   Super.      2004)

(unpublished memorandum).

       Gannaway filed a timely PCRA Petition, claiming, inter alia, that direct

appeal counsel was ineffective for failing to file a requested petition for

allowance of appeal with the Pennsylvania Supreme Court of Pennsylvania.

The PCRA court allowed Gannaway to file a nunc pro tunc petition for

allowance of appeal with the Pennsylvania Supreme Court.                    The Supreme

Court denied Gannaway’s Petition for allowance of appeal. Commonwealth

v. Gannaway, 895 A.2d 1259 (Pa. 2006).

       Gannaway filed the instant Petition in December 2014.                      The PCRA

court addressed the Petition under the PCRA, and dismissed the Petition as

untimely.    Gannaway filed a timely Notice of Appeal.

       Initially, we note that Gannaway’s brief on appeal does not meet the

following requirements: Pa.R.A.P. 2111(a)(1) and 2114 (statement of

jurisdiction);   Pa.R.A.P.   2111(a)(2)    and     2115(a)     (order       in    question);

Pa.R.A.P. 2111(a)(3) (statement of both the scope of review and the

standard    of   review);    Pa.R.A.P.   2111(a)(4)      and    2116       (statement     of

questions); Pa.R.A.P. 2111(a)(5) and 2117 (statement of the case); and



                                     -2-
J-S39041-15


Pa.R.A.P. 2111(a)(6) and 2118 (summary of the argument).            However,

despite these substantial defects, we decline to quash the appeal.       See

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (stating

that “this Court is willing to liberally construe materials filed by a pro se

litigant[.]”).

      Our standard of review regarding a PCRA court’s dismissal of a PCRA

petition is whether the PCRA court’s decision is supported by the evidence of

record and is free of legal error. Commonwealth v. Garcia, 23 A.3d 1059,

1061 (Pa. Super. 2011).

      Initially, Gannaway was sentenced to a maximum of five years in

September 2003 and, therefore, his sentence has been complete for

approximately seven years.      Pa.R.Crim.P. 907 Notice, 12/19/14, at 3

(unnumbered).     Thus, Gannaway is not eligible for relief under the PCRA

because he is no longer serving a sentence of imprisonment, probation, or

parole. See 42 Pa.C.S.A. § 9543(a)(1) (stating that petitioner is eligible for

relief if currently serving a sentence of imprisonment, probation, or parole

for the crime).

      Even if Gannaway was currently serving a sentence, Gannaway’s

December 2014 Petition is facially untimely under the PCRA, and he has not

presented any exceptions to the PCRA timeliness requirements.         See 42

Pa.C.S.A. § 9545(b)(1) (stating that a PCRA petition must be filed within one

year of the defendant’s judgment of sentence becoming final unless the



                                 -3-
J-S39041-15


petition   pleads   and   proves   one   of   three   exceptions);   see   also

Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010) (stating that

the PCRA’s timeliness requirements are jurisdictional in nature and a court

may not address the merits of the issues raised if the PCRA petition was not

timely filed).2

      Order affirmed.     Motion to Modify and Reduce Sentence denied.

Application for Relief (June 4, 2015 Objection to the Superior Court

Confusing my Coram Nobis, etc.) denied. Objection to Judge F.P. Kimberly

McFadden Attempt to Disregard the Abandonment of Court denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/29/2015




2
  Gannaway’s claims of ineffective assistance of counsel do not implicate the
timeliness exceptions. See Commonwealth v. Wharton, 886 A.2d 1120,
1127 (Pa. 2005) (stating that “allegations of ineffective assistance of counsel
will not overcome the jurisdictional timeliness requirements of the PCRA.”).
Moreover, to the extent Gannaway argues that his Berks County sentence
was illegal, the PCRA court lacked “jurisdiction over any proceedings in Berks
County.” Pa.R.Crim.P. 907 Notice, 12/19/14, at 4 (unnumbered).


                                   -4-